           Case 2:20-cv-01436-JAD-VCF Document 32 Filed 06/11/21 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                          ***
      MELVIN L. DILLON and ROBERT J. DILLON,
4
                           Plaintiff,
5                                                        2:20-cv-01436-JAD-VCF
      vs.                                                ORDER
6     CORE CIVIC, CORRECTION CORP OF
      AMERICA (NSDC), et al.,
7
                           Defendants.
8
            Before the Court is the Status Check and Request for Docket Sheet (ECF NO. 31).
9
            Accordingly,
10
            IT IS ORDERED that a video hearing is scheduled for 10:00 AM, June18, 2021, on the Status
11
     Check and Request for Docket Sheet (ECF NO. 31).
12
            IT IS FURTHER ORDERED that Plaintiffs Melvin L. Dillon and Robert J. Dillon must make an
13
     appearance for the hearing via video, scheduled for 10:00 AM, June 18, 2021.
14
            DATED this 11th day of June, 2021.
15
                                                               _________________________
16                                                             CAM FERENBACH
                                                               UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25
